Exhibit (g)(18) under Form N-1A Exhibit 10 under Item 601/Reg. S-K CUSTODIAN AGREEMENT THIS AGREEMENT is made as of the 26thday of May, 2009 between THE HUNTINGTON FUNDS (the “Trust”), a Delaware statutory trust, on behalf of its portfolios (hereinafter collectively called the “Funds” and individually referred to as a “Fund”), and THE HUNTINGTON NATIONAL BANK, a national banking association (hereinafter called the “Custodian”). WITNESSETH:That in consideration of the mutual covenants and agreements hereinafter contained, the parties hereto agree as follows: 1.Employment of Custodian and Property to be Held by It The Trust hereby employs the Custodian as the custodian of the assets of each of the Funds of the Trust as listed on Appendix B.Except as otherwise expressly provided herein, the securities and other assets of each of the Funds shall be segregated from the assets of each of the other Funds and from all other persons and entities.The Trust will deliver to the Custodian all securities and cash owned by the Funds and all payments of income, payments of principal or capital distributions received by them with respect to all securities owned by the Funds from time to time, and the cash consideration received by them for shares of beneficial interest (“Shares”) of the Funds as may be issued or sold from time to time.The Custodian shall not be responsible for any property of the Funds held or received by the Funds and not delivered to the Custodian.By the execution of the 17F-5 Delegation Schedule set forth in Appendix E, the Trust designates the Custodian as its delegate to perform certain functions with respect to the custody of the Funds’ Foreign
